DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed on March 18, 2022 have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,282,563 (hereinafter Lea) in view of Chang et al. (US 2016/0062691 hereinafter Chang).
Regarding claim 1, Lea discloses in claim 1 an apparatus, comprising: an array of memory cells coupled to sensing circuitry comprising a sense amplifier, read as a memory device; a controller configured to operate the array and sensing circuitry to perform compute operations, read as a memory device is configured to; and a mode register configured to: provide a plurality of selectable modes, wherein the plurality of selectable modes includes: a first mode in which compute operations are performed at a rate corresponding to a default frequency for a memory refresh cycle when the memory array is in a self-refresh state, read as while in the self-refresh state, operate in a selected one of a plurality of modes, wherein the plurality of modes includes: a first mode in which the memory device is configured to perform compute operations on data stored in an array of the memory device; and a second mode in which no compute operations are performed when the memory array is in the self-refresh state, read as while in the self-refresh state, operate in a selected one of a plurality of modes, wherein the plurality of modes includes: a second mode in which the memory device is configured to not perform compute operations on data stored in the array;  and receive an indication to select from the plurality of modes when the array is in the self-refresh state. Lea differs from the claimed invention in not specifically disclosing a host configured to operate in a first power mode in which commands are provided to the memory device and a second power mode in which commands are not provided to the memory device, wherein the memory device is configured to: enter a self-refresh state responsive to the host entering the second power mode. However, it is old and notoriously well known in the art of configuring a host operate in a first power mode in which commands are provided to the memory device and a second power mode in which commands are not provided to the memory device, wherein the memory device is configured to: enter a self-refresh state responsive to the host entering the second power mode, for example see Chang ([0051] and claim 18, the PM agent 108 may control the memory device 110 to switch from the second mode (e.g., normal mode) to the first mode (e.g., low-power mode) by enabling at least one of an FASR function, a PASR function, a DPD function and a Power Down function) in order to achieve more power saving ([0005]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lea in having a host configured to operate in a first power mode in which commands are provided to the memory device and a second power mode in which commands are not provided to the memory device, wherein the memory device is configured to: enter a self-refresh state responsive to the host entering the second power mode, as per teaching of Chang, in order to achieve more power saving. 
	Regarding claim 3, Lea discloses wherein the memory device includes a mode register configured to provide the plurality of modes (see claim 1, a mode register configured to: provide a plurality of selectable modes, wherein the plurality of selectable modes).
	Regarding claim 12, the claimed limitations are rejected as same the reasons as set forth in claim 1.
	Regarding claim 13, the claimed limitations are rejected as same the reasons as set forth in claim 3.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 recites “ execute compute operations on data stored in an array of the processing in memory device in association with neural network processing; and responsive to the host exiting the low power mode, provide results of the neural network processing to the host”. However, the specification merely discloses in paragraph [0133] “Examples of applications that may be operated to take advantage of the low power and/or self-refresh state may include operations intended to run as background operations that may not involve user interaction, e.g., with the host.  Such high latency background operations may include: facial detection in images; feature extraction from images; security scan of in-memory threats, such as viruses, worms, Trojan horses, etc.; neural network processing; and parsing of large data sets; among other types of operations”. Thus, the specification does not provide full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention as recited in claim 18.
Claims 19 and 20 are rejected because they are depending on claims 18, containing the same deficiency.

Allowable Subject Matter
Claims 2, 4-11, and 14-17 objected to as being dependent upon a rejected base claim, but would be allowable if a proper terminal disclaimer is filed and approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Atishay et al. (US 11,195,568) discloses a method enabling to perform the refresh operation on the selected memory row using the refresh circuitry by the refresh controller, thus maintaining data integrity in the memory device (abstract and col. 1 line 16 through col. 2 line 33).
Hiscock et al. (US 2021/0295901) discloses a method enabling to increase memory cell density, increasing read/write speeds or reducing operational latency, increasing reliability, increasing data retention, reducing power consumption, or reducing manufacturing costs, among other metrics (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/           Primary Examiner, Art Unit 2133